         Case 1:19-cr-00133-DLH Document 104 Filed 08/18/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     AMENDED ORDER
             Plaintiff,             )
                                    )
      vs.                           )
                                    )
Marsha Carolyn Caccamise,           )     Case No.: 1:19-cr-133
                                    )
             Defendant.             )
_____________________________________________________________________________

       On August 17th, the Court issued an Order granting Defendant’s Motion for Release and

authorizing her release to Hope’s House subject to certain conditions. (Doc. No. 101). The Court

has subsequently been advised by the United States Pretrial Services Office that Defendant’s

transportation plans have changed. As such, the Court amends its previous order and sets forth

the following conditions of release.

       Defendant shall be transported on Thursday, August 20th, 2020 by the United States

Marshal’s Service to Hope’s House in Minot, North Dakota. Upon her arrival at Hope’s House,

her release shall be subject to the following conditions:

       1.      Defendant shall report to the Pretrial Services Officer at such times and in such

               manner as designated by that Officer.

       2.      Except upon prior approval from the Pretrial Services Officer, defendant’s travel

               is restricted to North Dakota.

       3.      Defendant shall refrain from any use of alcohol or any use/possession of a

               narcotic drug and other controlled substances as defined in 21 U.S.C. 802 or state

               statute, unless prescribed by a licensed medical practitioner, and any use of

               inhalants. Defendant shall submit to drug/alcohol screening at the direction of the



                                                 1
 Case 1:19-cr-00133-DLH Document 104 Filed 08/18/20 Page 2 of 3



     Pretrial Services Officer to verify compliance. Failure or refusal to submit to

     testing or tampering with the collection process or specimen may be considered

     the same as a positive result.

4.   Defendant shall not possess a firearm, destructive device or other dangerous

     weapon.

5.   Defendant shall not knowingly or intentionally have any directed or indirect

     contact with co-defendant’s except that counsel for the defendant, or counsel’s

     agent or authorized representative, may have such contact with such person(s) as

     is necessary in the furtherance of the defendant’s legal defense.

6.   Defendant shall undergo a substance abuse and/or mental health evaluation if

     required by the Pretrial Services Officer and comply with resulting counseling or

     treatment recommendations.

7.   Defendant shall reside at Hope’s House – Growing Together Inc. and shall

     participate in the center’s program and abide by its rules and regulations.

8.   Defendant shall submit his/her person, residence, vehicle, and/or possessions to a

     search conducted by a Pretrial Services Officer at the request of the Pretrial

     Services Officer. Failure to submit to a search may be grounds for revocation of

     pretrial release. Defendant shall notify any other residents that the premises may

     be subject to searches pursuant to this condition.

9.   Defendant shall comply with all of the terms of his/her state or federal probation,

     parole, or supervised release.




                                       2
 Case 1:19-cr-00133-DLH Document 104 Filed 08/18/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 18th day of August, 2020.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter
                                           United States Magistrate Judge




                                       3
